Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey D. Hsi on 02/12/2021.

The application has been amended as follows: 
Please replace claims 1, 3-5, 7-8 and 14 with the following substitute claims:



1. A compound of formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

or an agriculturally or pharmaceutically acceptable salt, solvate or hydrate thereof.

3. A compound according to claim 1, wherein the compound is: 
4-((6-(2-(2,4-difluorophenyl)-1,1-difluoro-2-hydroxy-3-(5-thioxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)propyl)pyridin-3-yl)oxy)benzonitrile.

4. An agricultural composition comprising a compound according to claim 1, or an agriculturally or pharmaceutically acceptable salt, solvate or hydrate thereof, and one or more agriculturally or phytologically acceptable excipients.

5. A method for the treatment of a metalloenzyme-mediated disease or disorder in a plant comprising applying to the plant a compound according to claim 1, or an agricultural composition according to claim 4.

7. The method according to claim 6, wherein the plant fungal disease or disorder is caused by a plant fungal pathogen belonging to at least one genera selected from the group consisting of Blumeria, Podosphaera, Sphaerotheca, Uncinula, Erysiphe, Puccinia, Phakopsora, Gymnosporangium, Hemileia, Uromyces, Alternaria, Cercospora, Cladosporium, Cochliobolus, Colletotrichum, Magnaporthe, Mycosphaerella, Phaeosphaeria, Pyrenophora, Ramularia, Rhyncosporium, Septoria, Venturia, Ustilago, Aspergillus, Penicillium, Drechslera, Fusarium, Botrytis, Gibberella, Rhizoctonia, Pseudocercosporella, Sclerotinia, Helminthosporium, Stagonospora, Exserohilum, and Pyricularia.  

8. The method according to claim 6, wherein the plant fungal disease is selected from the group consisting of apple scab, speckled leaf blotch of wheat, leaf spot of sugarbeets, leaf spot of peanut, cucumber anthracnose, wheat leaf rust, grape powdery mildew, wheat powdery mildew, and black sigatoka.

14. A process for synthesizing the compound of claim 1, the process comprising contacting a compound of Formula 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

with sulfur in the presence of a suitable solvent to provide the compound of claim 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.


Please replace Table 1 on pages 39-40 of the specification with the following substitute Table 1:


    PNG
    media_image3.png
    175
    368
    media_image3.png
    Greyscale

Example 2

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Comparator: Example 5 of US 8,748,461

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Comparator: Example 45 of US 8,748,461

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


  

Reasons for Allowance
Claims 1, 3-8 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the arguments submitted in the most recent response of 09/25/2020 were found persuasive.  Furthermore, Applicant has provided data in the specification that the claimed compound possesses superior antifungal properties compared to the closest prior art.  Additionally, the claims of 9,220,265, 8,748,461, and 8,796,001 do not specifically teach the thioxo substituted triazolyl, which Applicant’s specification evidences has superior antifungal activity compared closely related compounds outlined in the genus of the claims of all three patents above.  Consequently, the obviousness-type double patenting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699